     Case 3:20-cv-00600 Document 20 Filed 12/02/20 Page 1 of 2 PageID #: 87




                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


DAVID DEAN BUZZARD, JR.,

                             Petitioner,

v.                                                  CIVIL ACTION NO. 3:20-0600

UNITED STATES OF AMERICA,

                             Respondent.


                        MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that Respondent’s request that the action be dismissed (ECF No. 10) be granted;

that Petitioner’s Petition (ECF No. 3) be denied; and that Petitioner’s Motion for an Emergency

Hearing (ECF No. 12) be denied as moot and removed from the docket of the Court. Neither party

has filed objections to the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and ORDERS that that Respondent’s request that the action be dismissed

(ECF No. 10) be GRANTED; that Petitioner’s Petition (ECF No. 3) be DENIED; and that

Petitioner’s Motion for an Emergency Hearing (ECF No. 12) be DENIED as moot, and that this

action be REMOVED from the docket of the Court, consistent with the findings and

recommendations.
     Case 3:20-cv-00600 Document 20 Filed 12/02/20 Page 2 of 2 PageID #: 88




       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      December 2, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
